625 N.W.2d 377 (2001)
MICHIGAN UNITED CONSERVATION CLUBS, Michigan Coalition for Responsible Gun Owners, Ross Dykman, David K. Felbeck, and Corrie Williams, Plaintiffs-Appellants,
v.
SECRETARY OF STATE, and the Board of State Canvassers, Defendants-Appellees, and
People Who Care About Kids, Intervening Defendant-Appellee.
Docket No. 119027, COA No. 233331.
Supreme Court of Michigan.
April 30, 2001.
On order of the Court, the motion for immediate consideration and the motion for leave to file a brief as amicus curiae are GRANTED. The application for leave to appeal from the April 9, 2001, decision of the Court of Appeals is considered, and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals order and REMAND this case to the Court of Appeals for plenary consideration of the complaint for mandamus. The issue in this case is whether the referendum sought is with respect to a law "making appropriations for state institutions or to meet deficiencies in state funds." Const. 1963, art. 2, § 9. This controversy is ripe for review because it is not dependent upon the Board of Canvassers' counting or consideration of the petitions but rather involves a threshold determination whether the petitions on their face meet the constitutional prerequisites for acceptance. See Scott v. Secretary of State, 202 Mich. 629, 644, 168 N.W. 709 (1918); Leininger v. Alger, 316 Mich. 644, 654-655, 26 N.W.2d 348 (1947). All of the information necessary to resolve this controversy, i.e., whether 2000 PA 381 constitutes a law which is excepted from the referendum process under Const. 1963, art. 2, § 9, is presently available.
The Court of Appeals shall give expedited treatment to this case and issue its decision by June 1, 2001. This order shall not be construed as staying the canvass of the petition.
We do not retain jurisdiction.